Citation Nr: 0734539	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for 
gastroesophageal reflux disease (GERD), with a history of 
ulcers.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel









	(CONTINUED ON NEXT PAGE)


INTRODUCTION

The veteran had active service from December 1977 until May 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially asserts that his GERD, with a history 
of ulcers, warrants a compensable rating evaluation.  

The veteran informed the RO of medical records regarding his 
GERD claim, in a VA Form 21-4142 dated in September 2004 and 
another VA Form 21-4142 dated in January 2005.  In these 
forms the veteran stated that he received treatment for 
numerous ailments, including his stomach problems, ulcer and 
GERD from Dr. Scott E. Caulkins with the Eglin Air Force 
Base.  These records are not associated with the claims file 
and no attempt has been made to obtain these medical records.  
These records must be requested prior to Board review of the 
appellant's claim. 38 C.F.R. § 3.159(c)(2) (2007).

A corrective notice letter in line with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) should also be issued.

Accordingly, the case is REMANDED for the following actions:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should request copies of all of 
the veteran's medical records from Dr. 
Scott E. Caulkins and the Eglin Air Force 
Base in Florida pertaining to treatment 
for GERD.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
readjudicate the claim on appeal. If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



